IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00250-CV

                        IN RE DANIEL HARVEY DYCUS


                                Original Proceeding



                                       ORDER


      The Court has considered the petition for writ of habeas corpus filed by Daniel

Harvey Dycus, Relator. The Court requests a response from the real party in interest to

be filed with this Court no later than 11:00 a.m. on Friday, August 22, 2014.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed August 20, 2014